UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7020



ROBERT C. GRAY,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-640-2)


Submitted:   September 9, 2004        Decided:   September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert C. Gray, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert C. Gray appeals from the denial of his 28 U.S.C.

§ 2254 (2000) petition by the district court.             An appeal may not be

taken from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that jurists of reason would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).

               We have reviewed the record and conclude that Gray has

not made the requisite showing. Although we grant Gray’s motion to

proceed in forma pauperis, we deny a certificate of appealability

and   dismiss     the   appeal.   We    further    deny    Gray’s   motion   for

appointment of counsel. We dispense with oral argument because the

facts    and    legal   contentions    are    adequately   presented   in    the

materials before the court and argument would not aid in the

decisional process.



                                                                     DISMISSED


                                      - 2 -